Citation Nr: 1549455	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  10-21 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, claimed as due to Agent Orange (herbicide) exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1969 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2012, the Board remanded the matter for additional development.  The Board remanded the matter again in March 2015 to obtain verification of the Veteran's reported service in Thailand.  The additional development has been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed to herbicides during service.

2.  The Veteran has a current type II diabetes mellitus disability, a disease presumed to be associated with herbicide exposure under VA regulatory criteria.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for type II diabetes mellitus, as due to herbicide exposure, are met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As the Board is granting the full benefit sought on appeal as it relates to the claim of service connection for type II diabetes mellitus, this claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 
5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

A veteran who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  38 C.F.R. 
§ 3.307(a)(6)(iii); VAOPGCPREC 27-97. 

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of certain conditions including type II diabetes mellitus.  38 C.F.R. § 3.309(e).  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498; Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Type II Diabetes Mellitus

The Veteran contends that service connection for type II diabetes mellitus is warranted based on herbicide exposure in service.  Specifically, the Veteran asserts that exposure to herbicides may have occurred while serving on the ground in Vietnam or while performing duties at the U-Tapao Royal Thai Air Force Base (AFB) in Thailand.  See, e.g., May 2010 Veteran letter. 

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is in equipoise as to whether the Veteran served in the Republic of Vietnam during the Vietnam Era and, in turn, whether the Veteran may be presumed to have been exposed to herbicides during service.  The Veteran contends that the nature of his service in Vietnam was transitory and rooted in temporary duty in Thailand.  In an October 2010 letter, the Veteran explained that while serving at the U-Tapao AFB in Thailand, he was asked on several occasions to fly to Vietnam to assist in supply missions.  The Veteran reports that during these missions he disembarked in Vietnam to help unload cargo.

The Veteran's military personnel records include several performance reports reflecting exemplary service as a loading team member, including in direct support of Southeast Asia operations.  The military personnel records also reflect a 90-day temporary duty assignment in Southeast Asia; however, the records do not specifically state where this service took place.  See April 1973 AF Form 1712.  In a September 2014 report, an Air Force archivist explained that the 376th Munitions Maintenance Squadron - the Veteran's unit from August 1970 to December 1970 - rotated personnel to U-Tapao AFB in Thailand to support B-52 planes.

Letters from F.M. and D.H., two veterans who served in Vietnam, corroborate the Veteran's account of setting foot in Vietnam.  F.M. reported seeing the Veteran in Da Nang in mid-October 1970, and D.H. stated that the Veteran loaded munitions on a plane in Da Nang in September 1970.  The timeframe provided by F.M. and D.H. is consistent with the general timeframe reported by the Veteran as well as an October 1970 service treatment record showing that the Veteran was treated for diarrhea at U-Tapao AFB.  

The evidence weighing against a finding that the Veteran served in Vietnam includes the September 2014 Air Force archivist report, which suggests that 376th Munitions Maintenance Squadron personnel did not go to Vietnam.  The DD Form 214 does not reflect service in Vietnam, and an August 2012 VA memorandum states that the Veteran's reported service in Vietnam could not be verified.  Similarly, a September 2015 VA memorandum states that, although there is evidence that the Veteran was at the U-Tapao AFB hospital, there is no evidence that the Veteran was stationed in Thailand.  The military service records - specifically, the performance reports - do not specifically discuss any service in Thailand, to include any participation in supply missions to Vietnam.

In sum, the evidence demonstrates that the Veteran was in Thailand in October 1970 and that the Veteran's assigned unit in October 1970 rotated personnel to 
U-Tapao.  Unspecified temporary duty in Southeast Asia for a period of 90 days is confirmed by the military personnel records.  The Veteran's duties in service included loading and unloading cargo.  The Veteran reports that it was common practice for personnel to assist with supply missions to Vietnam on short notice, and that last-minute crew were not always reported on flight manifests.  There are two credible service member statements to corroborate the Veteran's account of setting foot in Vietnam during supply missions.  

While the August 2012 and September 2015 VA memorandums indicate that extended service in Thailand - beyond the one day that the Veteran received medical treatment at U-Tapao AFB - cannot be confirmed, neither memorandum offers an explanation for the Veteran's 90-day temporary duty assignment in Southeast Asia.  The Veteran has provided lay statements explaining the nature of that 90-day temporary duty assignment; specifically, that the service occurred in Thailand.  The Veteran's account is consistent with 376th Munitions Maintenance Squadron personnel rotations and is supported by two credible buddy statements.  Although the September 2014 archivist report suggests that 376th Munitions Maintenance Squadron personnel did not go to Vietnam, the statement can be construed to mean that personnel were not sent directly to Vietnam, and does not preclude the type of service described by the Veteran.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran served in Vietnam during the Vietnam Era and is presumed to have been exposed to herbicides during service.

The Board next finds that the Veteran has a current type II diabetes mellitus disability.  See August 2003 Dr. S.M. letter.  Type II diabetes mellitus is a disease associated with herbicide exposure that is subject to presumptive service connection pursuant to § 3.309(e); therefore, presumptive service connection for type II diabetes mellitus, as a disease associated with herbicide exposure under the regulatory provisions at 38 C.F.R. § 3.309(e), is warranted.  Because the Board is granting presumptive service connection for type II diabetes mellitus under the regulatory provisions at 38 C.F.R. § 3.309(e), other potential theories for entitlement to service connection are rendered moot, and will not be discussed.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides only actual questions of law or fact).


ORDER

Service connection for type II diabetes is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


